:21-cv-00098-RSM Document 14-3 Filed 02/17/21 Page 1 of 4

 

Case

 

ial 3 A eH ss,
dnolg SonsiBo7 epimMpHom -<zss.

 

}O],]
yon

quaUUaSeURT AY

asnoyaren\,

 

 

Exhi DIt C

  

I{sial PIS
JeuoqeUIaquy

 

 

adoos ssauisng m

 
 

+ €- TZ %LL6- ZET'EED v80'Z25 SPUBHSYION OY] (WEFEE ) jeuoneussjuy ooweq vz
Ss T- zz %EEE 000009 000‘0z9 saqe1s paiun ( BB SYES ) suoynjos ueyd Ajddns sdn EZ
* J Z v2 %098 Gze‘oss sLz‘oc9 eulyud ( WGAEAIME ) ‘pI sonsibo7 apimppionn = ZZ
oD - - - - 000'9¢9 Aueues ( IEISZUC¢ ) o3eY2s97 TZ
o. 0 0z %290 000‘°9%9 000'0S9 (euly ) Buoy Buoy ( WAE CCE ) soisi607 1300 0z
E - - - - 000'789 e1puy $913s1607 obseDI|7 61
a g 2 %00'ST  000'009 000'069 Auewag ( Mager ) sa13s1607 uimbo7 8
S Z 61 %ryS  ST6‘E99 £0004 ueder ( ¥$77¢ ) ssoudxq PLO nsjoyUl) LT
q Zz 8T %9P7%  902'989 T90'EOL ueder ( BH ) “oD ssoidxg uoddiy OT
= Z LT ECV 000'0TL 000'0rZ puepazyims ( MS: ) sansibo7 Ay by GT
© T- €T %000 009'982 00998 SPUBLAYIAN ey ( Ways ) Sos1607 eadD tT
LL Z GT NEVES  GLOLLL LET'S6L aouel4 ( Wa ye ) sipoay €T
a v OT MTS Cce'vLL o00'sTs ueder ( Ya ) sasibo7 uasn, ZI
st 0 TI %68'7- 000798 000'6€8 aouel4 UWGREROM ) soisibo7] a40]]0g II
¥ Z Z1 %00'0  000'043 000'0S3 Auewiay uyos s,9X0\\ “44 OT
& T OT %009  869'106 008'SS6 Auewuag ( WAX! ) so1s1607 apimppo/y UUeWUT|aH 6
E T 6 %00'0  000'000'T  000'000'T saqeys payun ( VASES ) aPIMpyOM Uosulqoy “HD 3
S T 8 %G9E- OCZOT'T LET'SZT'T se7eys payun ( GEERY ) uoyburysemp jo jeuoeusajuy ssoypodxq ZL
A T L %ELOT L09'96T'T  O000'SZE'T ( eulyd ) Buoy Buoy ( WGEBES ) 4OMMEN S219S1607 A1sa> 9

T 9 %ES'yE- Brv'976Z 9ZT'L06'T pueplezims ( SHAAMZ! ) S/y eurdjeueg ASG g
2 0 v %S8T  d00'6TZ’2  000'09z'2 Auewua ( MBE ) YSN JexUEYIS qq v
YY 0 € %9S°0- O000°S7Z’E  000'407'E Auewuar ( BGAN SN ) wey Addins JHa €
& 0 Z %OSTL OOE'09E’S  O00‘OPL’E eulyD == Wc ) Py] sueijouls Z
& 0 T %S59€  000'069'r  000'199'r puepezyMs 1) ‘Duy jeben + ouyany| T
3 oie ARIA LOLs TTS VEU seep ESI (altel) sisyienbpeay Auedwos5 irda Las
: Ut oY @) ULE bey @)
“1 soidoy j0dsuviy, AHDITHS TOTS Ce
o
6 B¥uaRE
S cross sonerBoy spmpuo SIAPILMIO JUSI9I4 ULSIO |eEGO do

1 SPIMPLON e

 

 

 

 

 

 

 
UOISIAIC MOTIENG@|

Xd rel elalelaleelehes

LUfelUcALe MUCH ULS
Ufaleieare mueleclenia|
leelercnre mello ap
youerg suiliag

yourlg uelyeq

:21-cv-00098-RSM Document 14-3 Filed 02/17/21 Page 3 of 4

 

la 35 4G Ae
cinaig SonsIBO7 epiMpHoN

Case

 

LUI
yusurdoyaaacy
ssouisng
Se EYN®)

UOISIATC] UH
TCOYML RUS LCLEUU Oh

uoIsay BUIYD YINoS

uoIsay ueiiny

WOIddy] OGSUIN
HISATY 9Z13Ue x

Ce) rates MUU peLeLlULS

  

UOISIY OVPSUIC)

yoursg eury)

UOISIAIG
SOISISO'T
ieayacee)t i)

UOISIAIC]
SOISIDO'T
jel tene

UOISIAIC,
NPN lag

ssauisng

aaa OLE!
aia LOCO) ae

aI eCOLeenty NN BOLIOWY YLION

CIULSIO 2
alee] terms ia

re Me aero lente

al elsa}eerey@t

RA Uk
a8.

UOISTAIC] WYSIOI] BOS

Hore] Oconee Melatene@)

 

 

UONEZIUESIO | |

 
 

 

 

 

 

e2UueWYy WWON

eduyy
ejuea{0

adoung

eIsy

queurue>

 

  

                 

  

f{caaAojdug
eijeagsny OH
CS ra Eye) 2 2akojdurg
anbiquezoyy.. _
eo
Gz 2eAq}dwy = :
2 ‘safojdwy sae é
Pah ee @...::2, oe
e | ulueg
, rsakojcuu eg ae
Paysndwey 3 ee Oz 2ahojdwy € aaAojduia =
Surddiyiud @ : Aiea ‘ avn 4361
weural;, een QO -
’ Ret ipa]
© -69-22A0jdua
OP S3h0;duy Aayany

UBTSIyEd OC
BlzZ -aahojd wy

rH et puejog

‘ UISIO|Ay ‘ ITUIZ]
* (OH) Imqueisy

  

SZIMOZSE]LIA] ‘ CIOL) PUOTSIZ
Zpo7T * MepIOIA * OYSWOpry

“ysuepy ’ (OH ) BIUApH

 

i. T 33Aojdw9
; Bopsury paz

(sarjunos)
ASVIDADDOIAIIS

 

sjuasy svasiaag
polwied

 

salIeIprsqns pue
SOYOULIG SBASIOAQ

    

 

< 908'T 12301
— v eworeL wsn
©
+ = Aaweiy 4abin
wo 2 e199 anbiquiezoy
Pz nouo}07 ulusg
o£ aus0q)ai(OH)AeupAS e1eqsny
ait JaySayoueyy wopBury payun
< 69 [NQUE Ss] UW! DH YIM S31}19 7 Aayany
st 822 B1UAPD U! OH Y3IM Salz> £ puejod
02 igeyd Nqv“(OH)!eqna avn
oOo OF aaoyeT‘(OH)Iyre1ey ue ISI4ed
aie requinwy e1pul
Le Z2 equieyer elsauopUul
o 9 yoxueg pueyeus
x Sz auodeBuis auodebuis
= SvE'T reyBueys ul OH 42M seysueig BE euly
Peekoidwa AyD Aajune>
D>
ce p ceahoydiug
QO ysn
Oo

s
W”)
a
©
& peysiqeisy fj
oO OZOZ 4 Yysi|9e353 02 UeTW
9 SN}L2qS
>
a
a
N
®
Y
5 il 35 US Gk FR

dag SonsiBO7 SpIMpHOM,

 

OMAN [2405

 

=}

 
